Citation Nr: 0535238	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-18 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an asbestos-related 
respiratory disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to October 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
emphysema, histoplasmosis, and asbestos exposure.  In August 
2004, the Board denied service connection for emphysema and a 
disability claimed as histoplasmosis.  The Board remanded the 
claim for service connection for an asbestos-related 
respiratory disorder.


FINDING OF FACT

The veteran does not have an asbestos-related lung disease.


CONCLUSION OF LAW

The criteria for service connection for an asbestos-related 
respiratory disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Asbestos-Related Respiratory Disorder.  
Service connection is granted where a claimant currently has 
a disease or injury incurred in active service, or if a pre-
existing disease or injury becomes aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Essentially, service connection requires evidence 
of: (1) current disability; (2) some injury or incident in 
service giving rise to current disability; and (3) causal 
nexus between the two.  See, e.g., Pond v. West, 12 Vet. App. 
341 (1999).  Service connection also is allowed for any 
disease diagnosed after discharge if evidence shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The veteran's contention is that, during service, he lived 
and worked in buildings made of materials containing 
asbestos.  No other medical or lay evidence of record 
reflects a more specific statement or contention as to 
pertinent in-service asbestos exposure.

The Board has reviewed the entire record and there is ample 
medical evidence, dated within the last decade, that the 
veteran has respiratory abnormalities.  The key issue in this 
case, however, is not whether the veteran has a respiratory 
disorder.  He has more than one.  The Board already has 
denied service connection for emphysema and histoplasmosis in 
August 2004.  The key inquiry is whether the veteran has an 
asbestos-related respiratory disorder.  In August 2004 the 
Board noted that VA medical records showed pulmonary fibrosis 
on x-ray examination and computed tomography examination of 
the appellant's chest in October 1999 and April 2000, but 
that there was no medical opinion as to whether the veteran 
had an asbestos-related lung disorder.  The Board directed 
the RO to arrange for the veteran to undergo a VA respiratory 
examination.  The Board requested that arrangement be made 
for several chest radiographs to be taken and for a 
designated "B reader" radiologist to read and provide an 
interpretation of these radiographs.  Thereafter, the veteran 
was to be accorded a respiratory examination to determine 
whether he had an asbestos-related lung disorder.

Upon request for the examinations directed by the Board, it 
was learned that there was no "B reader" radiologist at the 
VA Medical Centers in either Bay Pines or Tampa, Florida.  
Arrangements were then to be made to obtain the information 
from a fee based physician.

The veteran was accorded a respiratory examination for 
disability evaluation purposes in August 2005.  The report of 
the August 2005 reflects that the veteran had smoked 2 packs 
of cigarettes per day for about 35 years before quitting 
about 1991.  He had had a cough with mucus production for 
about 15 years.  He worked as a clerk typist during his 
military service from 1954 to 1959.  He did not know of any 
pulmonary toxin exposure, such as asbestos.  Examination 
revealed that his lungs were clear.  Breath sounds were 
significantly diminished.  There were rare expiratory 
wheezes.  Chest CT scan revealed changes of chronic 
obstructive pulmonary disease (COPD) and several pulmonary 
nodules.  Pulmonary function testing revealed a severe 
obstructive type pattern.  Lung volumes indicated air 
trapping.  The assessments included severe COPD, 
emphysematous lung disease, and chronic bronchitis.  The 
examiner noted that no B reader or standard chest x-rays were 
available at the VA medical facility but that he had been 
able to locate a B reader and spoken with him but that films 
would need to be obtained form a source with standard chest 
x-ray equipment, not digital chest x-ray equipment.  Another 
VA physician, a specialist in occupational medicine, then 
reviewed the claims folder and discussed the results of the 
August 2005 examination with the physician who had conducted 
the examination.  The occupational medicine specialist stated 
the following:

Veteran clearly does not have asbestos 
lung disease.  His history, physical, and 
CT scan absolutely show he does not have 
asbestos lung disease. . . .  clearly, he 
does not have asbestos lung disease.  
Thus, there is really no reason to do x-
rays and have a B-reader evaluate these 
as the only reason to have a B-reader 
evaluate a chest x-ray is to evaluate the 
extent of asbestos lung disease and the 
fact that he does not have it as the 
pulmonary specialist has indicated, we 
will not go through with this testing. . 
. .  this would be an unnecessary 
radiation risk to the patient and will 
not have any influence on the opinion or 
the extent of disability.

The Board acknowledges that its 2004 remand order explicitly 
mandated "B reader" evaluation of chest x-rays given the 
veteran's claim of asbestos exposure, and that this was not 
done.  However, given the pulmonary specialist's opinion that 
the veteran clearly does not have asbestos lung disease, and 
his statement that "B reader" radiographs are used only to 
evaluate the extent of asbestos lung disease, the Board does 
not find a Stegall violation.  Stegall v. West, 11 Vet. App. 
268 (1998) (A Board remand confers upon the appellant the 
right to compliance with the remand orders, and VA has a duty 
to ensure compliance with the terms of the remand.).  A 
determination of what clinical evidence and what types of 
testing may be needed to render a diagnosis is in the 
province of medical professionals, not the Board.  See 
Espiritu, supra, and Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991) (The Board may consider only independent medical 
evidence to support its findings and must point to a medical 
basis other than its own unsubstantiated opinion.).

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim.  
Therefore, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  

Veterans Claims Assistance Act.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), was 
enacted.  VCAA imposed on VA certain notice and assistance 
duties.  Final regulations implementing VCAA were published 
on August 29, 2001, and they apply to most claims for 
benefits received on or after November 9, 2000, or not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a December 2001 letter sent in 
advance of the March 2002 rating decision giving rise to this 
appeal, the RO notified the veteran of the basic requirements 
of a lung disorder service connection claim.  While this 
letter explicitly referred to emphysema, this apparently was 
because the veteran's October 2001 claim expressly stated 
only "emphysema."  It was not until December 2001 that the 
veteran expressed his contention that he had asbestos 
exposure.  Even so, to the extent that the letter provided 
evidentiary requirements for service connection claims 
generally, and to the extent it explained the veteran's and 
VA's respective claim development responsibilities, the 
letter is relevant to an analysis of VA compliance with VCAA.  
It is noted that, even though emphysema and asbestos-related 
lung disease are separate and distinct disorders, what they 
have in common are that they are pulmonary abnormalities.  

Later, in September 2004, VA sent the veteran a VCAA letter 
consistent with the Board's remand order.  To the extent that 
the 2001 letter could be deemed inadequate as to the 
asbestos-related lung disorder claim because it did not 
explicitly refer to asbestos, which, if so, would raise a 
timing issue as to the notice, the Board finds the 2004 
letter cured any such defect in terms of timing and 
substance.  This letter explicitly referred to "asbestos-
related respiratory disorder"; stated the basic elements of 
service connection; provided examples of the types of 
evidence that could substantiate the claim (doctor's etiology 
opinion with rationale for opinion; lung biopsy reports 
showing presence of asbestos fibers; records from non-VA 
governmental entities like the Social Security Administration 
(SSA); records from private doctors and employers); and asked 
the veteran to complete the enclosed "Asbestos Exposure 
Questionnaire."  It explained that VA would make reasonable 
efforts to assist in claim substantiation if the veteran 
identifies the sources of relevant evidence, but that he 
ultimately bears the responsibility to ensure adequate 
substantiation.  The veteran did respond to this letter 
identifying a private hospital, the records from which 
already had been associated with the file.  He also returned 
the completed questionnaire, which was placed in the file 
before the August 2005 examination and considered in 
evaluating the claim.  The Board notes a reference to the 
veteran's receipt of SSA benefits (see, e.g., April 1999 VA 
treatment record).  He did not, however, identify SSA as a 
source of pertinent evidence despite being told explicitly in 
the VCAA letter that VA could obtain SSA records on his 
behalf.    

Additionally, the unfavorable rating decision from which this 
appeal arises, the Statement of the Case (SOC), and 
Supplemental SOC (SSOC) notified the veteran as to the status 
of the claim and why it remains denied.

As for the "fourth element," the AMC letter said: "Please 
provide us with any evidence and/or information you may have 
pertaining to your appeal."  Also, the SOC and SSOC set 
forth 38 C.F.R. § 3.159, from which the element is derived.     

The Board finds no prejudicial error due to any timing defect 
as to the September 2004 VCAA letter inasmuch as the veteran 
was thereafter accorded an examination for disability 
evaluation purposes and his claim was readjudicated.  
Additionally, after the veteran was sent the November 2005 
SSOC and told he had a 60-day opportunity to comment on his 
claim, he responded with an affirmative waiver of such 
opportunity and asked that his appeal be sent to the Board 
immediately.  See Mayfield v. Nicholson, 19 Vet. App. 203 
(2005).  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the veteran's service medical records, VA medical 
examination findings, the veteran's written statements, and 
private medical records.  Based upon the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     


ORDER

Service connection for an asbestos-related respiratory 
disorder is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


